DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 23-42 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 07/29/2022 have been fully considered.

	In response to the “Claim Objections” page 5, the objections have been withdrawn in view of the amendment.

	In response to the “Claim Rejections under 35 USC § 102(b)” at pages 5-6,
Pologe at paragraph [0003] discloses:
“The first commercial use of photoplethysmography in medicine was in the pulse oximeter, a device designed to measure arterial blood oxygen saturation. Since the inception of this device, this monitoring modality has been used to detect more and more different parameters. For example, a device has recently been disclosed which is capable of measuring the percentages of four different analytes in the arterial blood, include oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin.”,
 	paragraph [0025] discloses:
“The Analog Signal Processing Section 17 along with the Digital Processing Section 10, process (processing refers to filtering, amplification, analog-to-digital conversion, and mathematical calculations performed on the signal.) the signal received from the Sensor 5 to measure and calculate the parameters of interest.” and 
 	claim 11 recites:
“A photoplethysmographic measurement apparatus for measuring the concentrations of a plurality of blood analytes, in a tissue-under-test, comprising:  …
a processing means which converts said electronic signal into blood analyte levels wherein said blood analytes includes at least two of the group comprising: oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin;”.
 	It is clear from the above citations that Pologe teaches the photoplethysmographic measurement apparatus is configured to calculate blood parameters, such as oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin, based on the measurement signals received from the sensor. In other words, the sensor performs measurements and the processors perform calculations to determine blood parameters.
	Also, according to the applicant’s disclosure at paragraph [0042], “the parameters for which the sensor is capable of supplying sufficient measurement data (e.g., HpCO, HpMet, HbT, or the like),”, the sensor provides measurements of a set of physiological parameters.
 	Therefore, the argued claim limitation “calculate a measurement of an additional physiological parameter based at least in part on the measurements of the set of physiological parameters;” is being interpreted as the photoplethysmographic measurement apparatus calculates a measurement of an additional physiological/blood parameter, such as reduced hemoglobin, based on the measurements of the set of physiological parameters received from the sensor.
	Another interpretation of the claim limitation “calculate a measurement of an additional physiological parameter based at least in part on the measurements of the set of physiological parameters;” is the calculation of the last physiological/blood parameter is based on the calculations of the first three blood parameters because the photoplethysmographic measurement apparatus is configured to calculate all four physiological/blood parameters. In other words, the photoplethysmographic measurement apparatus calculates the last physiological/blood parameter after or based on the first three physiological/blood parameters.

	In response to the “Double Patenting” at page 6, the double patenting rejections for US Pat. No.: 10,856,788 are maintained because the patented claims are narrower than the pending claims. See Non-Statutory Double Patenting below for details.

	Claims 23, 31, and 39 remain rejected based on the reasons provided.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 23, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 24, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites the first parameter corresponds to arterial oxygen saturation.

Regarding claim 25, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites the second hemoglobin parameter includes at least one of hemoglobin, carboxyhemoglobin, methemoglobin, methemoglobin saturation, or oxyhemoglobin.

Regarding claim 26, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 27, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 28, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 29, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 30, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claims 31-38, recites a method that is performed by the system of claim 23-30. Therefore, they are rejected for the same reasons.

Regarding claims 39-42, recites a patient monitor that is similar to the patient monitor system of claims 23 and 26-28. Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pologe (Pub. No.: US 2003/0181796 A1).

Regarding claim 23, Pologe teaches a patient monitoring system (Fig. 1 – Fig. 2, photoplethysmographic instrument 1) comprising: 
a processor (Fig. 1, processor 10) configured to: 
receive physiological signals responsive to a set of physiological parameters of a patient from one or more physiological sensors (Fig. 1-Fig. 3, para [0024]-[0025], “Returning from the Sensor 5 is an electronic signal representative of the received light intensities picked up by the Photo-Detector 27 in the Sensor 5. This signal is passed on to the Analog Signal Processing Section 17.”), 
calculate measurements of the set of physiological parameters based at least in part on the physiological signals, wherein the set of physiological parameters comprises an oxygen saturation parameter and at least two different hemoglobin parameters (para [0003], “The first commercial use of photoplethysmography in medicine was in the pulse oximeter, a device designed to measure arterial blood oxygen saturation. Since the inception of this device, this monitoring modality has been used to detect more and more different parameters. For example, a device has recently been disclosed which is capable of measuring the percentages of four different analytes in the arterial blood, include oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin.” and para [0025], “The Analog Signal Processing Section 17 along with the Digital Processing Section 10, process (processing refers to filtering, amplification, analog-to-digital conversion, and mathematical calculations performed on the signal.) the signal received from the Sensor 5 to measure and calculate the parameters of interest.” and claim 11. The oxygen saturation parameter and the at least 2 different hemoglobin parameters include oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin);
calculate a measurement of an additional physiological parameter based at least in part on the measurements of the set of physiological parameters (para [0003], [0025] and claim 11, the fourth physiological parameter includes one of the oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin. The processing sections 17 and 10 calculate the blood parameters based on the signals received from the sensor 5, or the processing sections 17 and 10 calculate the last blood parameter based on the first three blood parameter have been calculated); and 
cause a display to display an indication of the additional physiological parameter (Fig. 1, display 11, para [0022], “The Digital Processing Section 10 controls all operations in the instrument, calculates the measured analyte levels and the other physiological parameters, and runs the user interface accepting input from the Keypad 12 and displaying the measured parameters on the instrument Display 11”. and claim 11. Display blood parameters).  

Regarding claim 24, Pologe teaches the patient monitoring system of Claim 23, wherein the oxygen saturation parameter is arterial oxygen saturation (para [0003], “The first commercial use of photoplethysmography in medicine was in the pulse oximeter, a device designed to measure arterial blood oxygen saturation.”. The photoplethysmographic instrument 1 measures arterial blood oxygen saturation. Oxyhemoglobin is a measurement of oxygen saturation in arterial blood).  

Regarding claim 25, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is hemoglobin, carboxyhemoglobin, methemoglobin, methemoglobin saturation, or oxyhemoglobin (para [0003], “For example, a device has recently been disclosed which is capable of measuring the percentages of four different analytes in the arterial blood, include oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin.” and claim 11.).  

Regarding claim 26, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is an estimate of an amount of hemoglobin species that are carrying carbon monoxide (para [0003] and claim 11, carboxyhemoglobin is a stable complex of carbon monoxide and hemoglobin (Hb) that forms in red blood cells upon contact with carbon monoxide.).  

Regarding claim 27, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is an estimate of an amount of hemoglobin species that are not carrying oxygen (para [0003] and claim 11, methemoglobin cannot bind oxygen, which means it cannot carry oxygen to tissues.).  

Regarding claim 28, Pologe teaches the patient monitoring system of Claim 23, wherein the additional physiological parameter is an estimate of an amount of hemoglobin species that are carrying oxygen (para [0003] and claim 11, oxyhemoglobin is hemoglobin bonded with oxygen.).  

Regarding claim 29, Pologe teaches the patient monitoring system of Claim 23, wherein the additional physiological parameter is fractional arterial oxygen saturation (para [0002], “This electronic signal is then used to calculate one or more physiologic parameters such as arterial blood oxygen saturation, heart rate, cardiac output, or tissue perfusion. Other blood analytes that may be measured by photoplethysmography include the percentages of oxyhemoglobin, carboxyhemoglobin, methemoglobin, and reduced hemoglobin in the arterial blood.”. The photoplethysmographic instrument measures the percentage of oxyhemoglobin in the arterial blood).  

Regarding claim 30, Pologe teaches the patient monitoring system of Claim 23, wherein the oxygen saturation parameter is arterial oxygen saturation, the at least two different hemoglobin parameters are carboxyhemoglobin and methemoglobin, and the additional physiological parameter is fractional arterial oxygen saturation (para [0002]-[0003] “This electronic signal is then used to calculate one or more physiologic parameters such as arterial blood oxygen saturation, heart rate, cardiac output, or tissue perfusion. Other blood analytes that may be measured by photoplethysmography include the percentages of oxyhemoglobin, carboxyhemoglobin, methemoglobin, and reduced hemoglobin in the arterial blood.” and claim 11.).

Regarding claim 31, recites a method that is performed by the system of claim 23. Therefore, it is rejected for the same reasons.

Regarding claim 32, recites a method that is performed by the system of claim 24. Therefore, it is rejected for the same reasons.

Regarding claim 33, recites a method that is performed by the system of claim 25. Therefore, it is rejected for the same reasons.

Regarding claim 34, recites a method that is performed by the system of claim 26. Therefore, it is rejected for the same reasons.

Regarding claim 35, recites a method that is performed by the system of claim 27. Therefore, it is rejected for the same reasons.

Regarding claim 36, recites a method that is performed by the system of claim 28. Therefore, it is rejected for the same reasons.

Regarding claim 37, recites a method that is performed by the system of claim 29. Therefore, it is rejected for the same reasons.

Regarding claim 38, recites a method that is performed by the system of claim 30. Therefore, it is rejected for the same reasons.

Regarding claim 39, recites a patient monitor that is similar to the patient monitor system of claim 23. Therefore, it is rejected for the same reasons.
Pologe further teaches the patient monitor comprising; a sensor port configured to receive physiological signals responsive to a set of physiological parameters of a patient from one or more physiological sensors (Fig. 1-Fig. 3, sensor connector 15 that interfaces with the sensor 5).

Regarding claim 40, recites a patient monitor that is similar to the patient monitor system of claim 25. Therefore, it is rejected for the same reasons.

Regarding claim 41, recites a patient monitor that is similar to the patient monitor system of claim 26 or 27. Therefore, it is rejected for the same reasons.

Regarding claim 42, recites a patient monitor that is similar to the patient monitor system of claim 28. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mendelson (Pub. No.: US 2002/0042558 A1) teaches a pulse oximeter that measures and displays various arterial blood parameters, such as oxygen saturation, carboxyhemoglobin, oxyhemoglobin saturation, hemoglobin concentration and etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685